             Case 18-19441-EPK        Doc 1513      Filed 01/28/20    Page 1 of 15




                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

In re:

160 Royal Palm, LLC,                                Case No. 18-19441-EPK

      Debtor.                                       Chapter 11
____________________________________/

             NOTICE OF HEARING ON ALL PENDING FEE APPLICATIONS

         160 Royal Palm, LLC (the “Debtor”) hereby gives notice that a hearing will be held to

consider approval of the fee applications listed on the chart attached hereto as Exhibit A. At the

hearing, the Court will also consider any objection to such fee applications. The hearing will be

held on February 10, 2020 at 10:30 a.m. at the United States Bankruptcy Court, Courtroom

B, Flagler Waterview Building, 1515 North Flagler Drive, Suite 801, West Palm Beach,

Florida 33401.

                                     Respectfully Submitted,

                                     SHRAIBERG, LANDAU & PAGE, P.A.
                                     Attorneys for the Debtor
                                     2385 NW Executive Center Drive, #300
                                     Boca Raton, Florida 33431
                                     Telephone: 561-443-0800
                                     Facsimile: 561-998-0047
                                     Email: plandau@slp.law
                                     Email: ependergraft@slp.law

                                     By: /s/ Eric Pendergraft
                                           Philip J. Landau
                                           Florida Bar No. 504017
                                           Eric Pendergraft
                                           Florida Bar No. 91927




{2234/000/00478223}
             Case 18-19441-EPK         Doc 1513      Filed 01/28/20     Page 2 of 15




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on January

28, 2020, via CM/ECF to all parties registered to receive such notice via electronic filing and via

U.S. Mail to all parties listed on the matrix attached hereto as Exhibit B.



                                                      /s/ Eric Pendergraft




{2234/000/00478223}                          2
Case 18-19441-EPK   Doc 1513   Filed 01/28/20   Page 3 of 15




            EXHIBIT A
                                         Case 18-19441-EPK        Doc 1513       Filed 01/28/20   Page 4 of 15




                                                                                        Net Unpaid     Source of Payment       Unearned Contingency
ECF No.            Applicant                      Role               Amount              Amount             to Date                    Fee
                                          Debtor's Special Real
          Marcie H. Langley, Esq. and     Estate Transactions
 1511       Greenberg Traurig, P.A.             Counsel            $30,648.90           $30,648.90
 1510            Cary Glickstein           Debtor's Manager        $651,370.22          $651,370.22
           Gregg H. Glickstein, Esq.
           and Gregg H. Glickstein,
 1148                  P.A.           Debtor's Special Counsel      $75,240.00          $75,240.00
           Gregg H. Glickstein, Esq.   Debtor's Special New
           and Gregg H. Glickstein,    Haven Claim Litigation                                                                 Estimated $592,874.72 or
 1149                  P.A.                    Counsel                                                                              $677,571.11
           Philip J. Landau, Esq. and
          Shraiberg, Landau & Page,       Debtor's Special                                                                    Estimated $592,874.72 or
 1150                  P.A.              Litigation Counsel       $15,873,937.89      $15,873,937.89                                $677,571.11
          Marcie D. Bour, CPA/ABV        Debtor's Forensic
 1507         and Yip Associates             Accountant            $368,192.78          $368,192.78
                                                                                                         $40,940.85 from
                                                                                                       Debtor and retainer;
                                                                                                           $1,156.05 in
                                                                                                       appellate costs paid
                                                                                                        by KK-PB Financial.
           Philip J. Landau, Esq. and                                                                    LLC pursuant to
          Shraiberg, Landau & Page,         Debtor's General                                             Order at ECF No.
 1509                  P.A.                Bankruptcy Counsel      $980,501.40          $938,404.50            787.
                                            Debtor's Special
           G. Eric Brunstad, Jr., Esq.    Bankruptcy Appellate
 1508          and Dechert, LLP                 Counsel           $1,122,335.05        $1,122,335.05

                                                                              Total   $19,060,129.34
Case 18-19441-EPK   Doc 1513   Filed 01/28/20   Page 5 of 15




            EXHIBIT B
                                 Case 18-19441-EPK      Doc 1513           Filed 01/28/20      Page 6 of 15
Label Matrix for local noticing                160 Royal Palm, LLC                                   Architectural Precast & Foam, LLC
113C-9                                         1118 Waterway Lane                                    c/o Derrevere Stevens Black & Cozad
Case 18-19441-EPK                              Delray Beach, FL 33483-7156                           2005 Vista Pkwy #210
Southern District of Florida                                                                         West Palm Beach, FL 33411-2879
West Palm Beach
Tue Jan 28 10:28:04 EST 2020
Equity Trust Co., Custodian FBO 200326695 IR   KK-PB Financial LLC                                   LR U.S. Hotels Holdings, LLC
c/o Jonathan S. Feldman                        Attn: Glenn Straub                                    c/o Akerman LLP
200 S. Andrews Ave., #600                      11199 Polo Club Road                                  3500 E Las Olas Blvd #1600
Fort Lauderdale, FL 33301-2066                 Wellington, FL 33414-6000                             Ft Lauderdale, FL 33301


New Haven Contracting South, Inc               Other Palm House Investors                            Palm Beach County Tax Collector
2240 Palm Beach Lakes Blvd                     c/o Wilson, Elser, Moskowitz, Edelman &               c/o Orfelia M Mayor
Suite 101                                      3800 Miami Tower                                      POB 3715
West Palm Beach, FL 33409-3403                 100 Southeast Second Street                           West Palm Beach, FL 33402-3715
                                               Miami, FL 33131-2174

Place for Tile, Inc.                           RREF II Palm House LLC                                Salazar Law
c/o Rappaport Osborne et al                    c/o Bilzin Sumberg Baena Price & Axelrod              Attn: Luis Salazar, Esq.
1300 N. Federal Hwy #203                       1450 Brickell Avenue, 23rd Floor                      2000 Ponce De Leon Boulevard
Boca Raton, FL 33432-2848                      ATTN: Jay M. Sakalo & Jeffrey I. Snyder               Penthouse
                                               Miami, FL 33156 United States of America 33131-3456   Coral Gables, FL 33134-4422

Town of Palm Beach                             U.S. Securities and Exchange Commission               Weiss Handler and Cornwell PA
c/o Allen R. Tomlinson, Esq.                   Atlanta Regional Office                               One Boca Place, Suite 218A
P.O. Box 3475                                  950 East Paces Ferry Road, NE                         2255 Glades Road
West Palm Beach, FL 33402-3475                 Suite 900                                             Boca Raton, FL 33431-7382
                                               Atlanta, GA 30326-1382

Xpert Elevator Services, Inc.                  Absolute Plumbing, LLC                                Adam G. Heffner
c/o Daniel A Hersman                           917 N. Railroad Avenue                                1900 NW CORPORATE BLVD/ 301 W
2240 Palm Beach Lakes Blvd                     West Palm Beach, FL 33401-3303                        Boca Raton, FL 33431-8502
Suite 101
West Palm Beach, FL 33409-3403

Adam G. Heffner, Esquire                       Adam Heffner                                          Ali Adampeyra
1900 N.W. Corporate Blvd.                      1900 NW CORPORATE BLVD                                UAE Dubai, downtown, Burj
Suite 301-West Building                        301 WEST                                              Khalifa, Unit 5507
Boca Raton, FL 33431-8502                      Boca Raton, FL 33431                                  Iran


Ali Adampeyra                                  All Star Equipment                                    Alliance Contracting Group
c/o Edward A. Marod                            6701 Garden Rd #3                                     3601 N Dixie Highway
777 S. Flagler Drive, Ste. 500 E               Riviera Beach FL 33404-5900                           Boca Raton, FL 33431-5929
West Palm Beach, FL 33401-6121


Allied Interiors                               Baoping Liu                                           Bei Zhu
6363 Edgewater Drive                           Room 1201, Tower C                                    c/o Edward A. Marod
Orlando, FL 32810-4711                         Dachong Business Center                               777 S. Flagler Drive
                                               Hi-Tech Park, Shenzhen                                Suite 500E
                                               Guangdong, CHINA                                      West Palm Beach, FL 33401-6121

Brett Lieberman                                Changyue Liu                                          Chen Jun
20200 W. Dixie Highway                         c/o Liu Baoping                                       Wilson Elser LLP, c/o Robert V. Cornish,
suite 905                                      Room 1201, Tower C, Dachong Business Ctr              700 11th Street NW, Suite 400
miami, FL 33180-1926                           Hi-Tech Park, Shenzhen                                Washington, DC 20001-4507
                                               Guangdong, CHINA
                                  Case 18-19441-EPK     Doc 1513           Filed 01/28/20   Page 7 of 15
Cheng Li                                       Chengyu Gu                                      Chicago Title Insurance Company
Wilson Elser LLP, c/o Robert V. Cornish,       c/o Edward A. Marod                             601 Riverside Ave.
700 11th Street NW, Suite 400                  777 S. Flagler Drive                            Jacksonville FL 32204-2946
Washington, DC 20001-4507                      Suite 500E
                                               West Palm Beach, FL 33401-6121

Chicago Title Insurance Company                Chief Financial Officer                         Chuanhong Yi
c/o Robert S. Siesholz, Esq.                   P.O. Box 6200 (32314-6200)                      c/o Brett Lieberman, Esq.
Vice Pres. & State Underwriting Counsel        200 E. Gaines St.                               20200 W. Dixie Highway
13800 NW 14th Street, Suite 190                Tallahassee FL 32399-6502                       suite 905
Sunrise FL 33323-2814                                                                          miami, FL 33180-1926

Chunning Ye                                    Connect Auto, Inc.                              Craig T. Galle, Esquire
c/o Edward A. Marod                            550 Business Park Way                           The Galle Law Group
777 S. Flagler Drive                           Suite 6                                         13501 South Shore Blvd., Suite 103
Suite 500E                                     West Palm Beach, FL 33411-1743                  Wellington, FL 33414-7211
West Palm Beach, FL 33401-6121

Cuilian Li                                     Daniel A. Hershman, Esq.                        Daqin Weng
c/o Liu Baoping                                2240 Palm Beach Lakes Blvd.                     c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr       Suite 101                                       Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                         West Palm Beach, FL 33409-3403                  Hi-Tech Park, Shenzhen
Guangdong, CHINA                                                                               Guangdong, CHINA

David Campanaro                                David W. Gorman                                 Dongsheng Zhu
c/o Gary Russo, Esq.                           631 Lucerne Avenue                              c/o Edward Marod
The Russo Law Firm                             Lake Worth, FL 33460-3820                       777 S. Flagler Drive
712 US Hwy 1, #300-6                                                                           Suite 500E
North Palm Beach, FL 33408-4521                                                                West Palm Beach, FL 33401-6121

Equity Trust Custodian FBO 200326695IRA        Feng Guo                                        Fernando Wong Outdoor Living Design, Inc
c/o Jonathan S. Feldman                        c/o Liu Baoping                                 1500 Bay Road, Suite 600
283 Catalonia Ave., Suite 200                  Room 1201, Tower C, Dachong Business Ctr        Miami Beach, FL 33139-3220
Miami FL 33134-6714                            Hi-Tech Park, Shenzhen
                                               Guangdong, CHINA

Florida Department of Revenue                  Gao Yi                                          Garry Russo, Esquire
P.O. Box 6668                                  Wilson Elser LLP, c/o Robert V. Cornish,        The Russo Law Firm
Tallahassee, FL 32314-6668                     700 11th Street NW, Suite 400                   712 US Hwy 1, #300-6
                                               Washington, DC 20001-4507                       North Palm Beach, FL 33408-4521


HUFCOR Inc. d/b/a HUFCOR Florida Group         Halil Erseveen                                  Hao Lou
1301 Central Park Drive                        c/o Edward A. Marod                             c/o Edward A. Marod
Sanford, FL 32771-6644                         777 S. Flagler Drive                            777 S. Flagler Drive
                                               Suite 500E                                      Suite 500E
                                               West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Henrique Faria Brandao                         Henry B. Handler, Esquire                       Henry Handler, Esquire
c/o Brett D. Lieberman                         Weiss, Handler & Cornwell, P.A.                 Weiss, Handler & Cornwell, P.A.
20200 W. Dixie Highway                         2255 Glades Road                                One Boca Plaza
Ste. 905                                       Suite 218A                                      2255 Glades Road, Suite 218-A
Miami FL 33180-1926                            Boca Raton, FL 33431-7392                       Boca Raton, FL 33431-7392

Hongru Pan                                     Internal Revenue Service                        Internal Revenue Service
c/o Edward A. Marod                            Attn: Special Procedures                        P.O. Box 7346
777 S. Flagler Drive                           P.O. Box 34045                                  Philadelphia, PA 19101-7346
Suite 500E                                     Stop 572
West Palm Beach, FL 33401-6121                 Jacksonville, FL 32202
                                 Case 18-19441-EPK     Doc 1513           Filed 01/28/20   Page 8 of 15
James F. Biagi PE                             James F. Biagi, P.E.                            Jeffrey C. Pepin, Esquire
555 W Prospect Rd                             Michael E. O’Connor, Esq.                       3418 Poinsttia Avenue
Oakland Park FL 33309-3931                    Morgan, Carratt & O’Connor, P.                  West Palm Beach, FL 33407-4804
                                              111 SE 12th Street
                                              Fort Lauderdale, FL 33316-1813

John C. Randolph, Esquire                     John C. Randolph, Esquire                       Jordana L. Goldstein, Esq.
Jones, Foster, Johnson, & Stubbs, P.A.        Jones, Foster, Johnston & Stubbs, P.A.          150 South Pine Island Road., Suite 400
Post Office Box 3475                          Flagler Center Tower                            Plantation, FL 33324-2667
West Palm Beach, FL 33402-3475                505 South Flagler Drive, Suite 1100
                                              West Palm Beach, FL 33401-5950

Jose D. Sosa, Esquire                         Juewei Zhou                                     Junqiang Feng
Law Office of Jose D. Sosa, P.C.              c/o Edward A. Marod                             c/o Edward A. Marod
712 US Highway One, 301-16                    777 S. Flagler Drive                            777 S. Flagler Drive
North Palm Beach, FL 33408                    Suite 500E                                      Suite 500E
                                              West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

KK-PB Financial LLC                           KK-PB Financial, LLC                            KK-PB Financial, LLC
13501 South Shore Boulevard                   Attn: Glenn F. Straub                           Luis Salazar, Esq.
Suite 101                                     11199 Polo Club Road                            2000 Ponce de Leon Boulevard, Penthouse
Wellington, FL 33414-7211                     Wellington, FL 33414-6000                       Coral Gables, FL 33134-4422


Kammerer Mariani PLLC                         Kuang Yaoping                                   Lan Li
1601 Forum Place, Suite 500                   c/o Edward A. Marod                             c/o Edward A. Marod
West Palm Beach, FL 33401-8103                777 S. Flagler Drive                            777 S. Flagler Drive
                                              Suite 500E                                      Suite 500E
                                              West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Landmark Construction Companies Inc           Li Dongsheng                                    Li Xiang
6555 Garden Rd                                c/o Edward A. Marod                             Wilson Elser LLP, c/o Robert V. Cornish,
Riviera Beach FL 33404-6318                   777 S. Flagler Drive                            700 11th Street NW, Suite 400
                                              Suite 500E                                      Washington, DC 20001-4507
                                              West Palm Beach, FL 33401-6121

Li Zhang                                      Lili Zhang                                      Ling Li
c/o Liu Baoping                               c/o Edward A. Marod                             c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr      777 S. Flagler Drive                            Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                        Suite 500E                                      Hi-Tech Park, Shenzhen
Guangdong, CHINA                              West Palm Beach, FL 33401-6121                  Guangdong, CHINA

Liu Chenglin                                  Liu Danqing                                     Liyan Feng
Wilson Elser LLP, c/o Robert V. Cornish,      Wilson Elser LLP, c/o Robert V. Cornish,        c/o Liu Baoping
700 11th Street NW, Suite 400                 700 11th Street NW, Suite 400                   Room 1201, Tower C, Dachong Business Ctr
Washington, DC 20001-4507                     Washington, DC 20001-4507                       Hi-Tech Park, Shenzhen
                                                                                              Guangdong, CHINA

MPC Pools, Inc.                               Macschmeyer Concrete Company of Florida,        Man Mingyue
12720 Orange Grove Blvd.                      c/o Naomi Stevenson                             Wilson Elser LLP, c/o Robert V. Cornish,
West Palm Beach, FL 33411-8931                1142 Watertower Road                            700 11th Street NW, Suite 400
                                              Lake Park, FL 33403-2397                        Washington, DC 20001-4507


Maria Titova                                  McCabe Rabin                                    McDonald Hopkins Co., LLC
c/o Edelboim Lieberman                        1601 Forum Place, Sutie 201                     Accounts Receivable
Revah Oshinsky PLLC                           West Palm Beach, FL 33401-8101                  600 Superior Avenue, E
20200 W. Dixie Highway, Ste. 905,                                                             Suite 2100
Miami, FL 33180-1926                                                                          Cleveland, OH 44114-2690
                                 Case 18-19441-EPK     Doc 1513        Filed 01/28/20    Page 9 of 15
McIntosh & Schwartz, PL                       Michael E. O                                  Michael E. O’Connor, Esq.
888 Southeast Third Avenue, Suite 201         Morgan, Carratt & O                           111 SE 12th St.
Fort Lauderdale, FL 33316-1159                111 SE 12th Street                            Fort Lauderdale, FL 33316-1813
                                              Fort Lauderdale, FL 33316-1813


Michael T. Landen, Esquire                    Min Cui                                       Min Li
Kluger, Kaplan, Silverman, Katzen &           c/o Edward A. Marod                           c/o Edward A. Marod
Levine, P.L.                                  777 S. Flagler Drive                          777 S. Flagler Drive
201 S. Biscayne Blvd., 27th Floor             Suite 500E                                    Suite 500E
Miami, FL 33131-4332                          West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121

Mohammad Zargar                               Mohammadreza Sedaghat                         Moore Unique Interiors, Inc.
c/o Edward A. Marod                           c/o Edward A. Marod                           16889 West Secretariat Drive
777 S. Flagler Drive                          777 S. Flagler Drive                          Loxahatchee, FL 33470-4035
Suite 500E                                    Suite 500E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121

New Haven Contracting South, Inc.             New Haven Contracting South, Inc.             Office of Attorney General
638 Shore Drive                               c/o Daniel A. Hershman, Esq.                  State of Florida
Boynton Beach, FL 33435-2850                  2240 Palm Beach Lakes Blvd., #101             The Capitol PL-01
                                              West Palm Beach, FL 33409-3403                Tallahassee, FL 32399-1050


Office of the US Trustee                      Palm Beach County Tax Collector               Palm House Hotel, LLLP
51 S.W. 1st Ave.                              P.O. Box 3715                                 1201 Hays St.
Suite 1204                                    West Palm Beach, FL 33402-3715                Tallahassee, FL 32301-2699
Miami, FL 33130-1614


Palm House Hotel, LLLP                        Paul Cleary d/b/a Cleary Plumbing Inc.        Peter B. Rowell, Esquire
c/o Joseph Walsh                              925 S. Military Trail D11                     The Barthet Firm
9200 Belvedere Road, Suite 202                West Palm Beach, FL 33415-3976                200 S. Biscayne Blvd., Suite 1800
Royal Palm Beach FL 33411-3632                                                              Miami, FL 33131-5333


Place for Tile, Inc                           Qingyun Yu                                    Qiong Deng
7957 NW 54th Street                           c/o Liu Baoping                               c/o Edward A. Marod
Miami, FL 33166-4027                          Room 1201, Tower C, Dachong Business Ctr      777 S. Flagler Drive
                                              Hi-Tech Park, Shenzhen                        Suite 500E
                                              Guangdong, CHINA                              West Palm Beach, FL 33401-6121

Qiongfang Zhu                                 Quality Concrete Pumping, Inc.                Ran Chen
c/o Edward A. Marod                           1842 NW 85th Drive                            c/o Edward A. Marod
777 S. Flagler Drive                          Coral Springs, FL 33071-6256                  777 S. Flagler Drive
Suite 500E                                                                                  Suite 500E
West Palm Beach, FL 33401-6121                                                              West Palm Beach, FL 33401-6121

Renato Fernando Botelho                       Reza Siamak Nia                               Richard’s Woodwork, Inc.
c/o Richard B. Webber II                      c/o Edward A. Marod                           1301
315 E. Robinson Street, Suite 600             777 S. Flagler Drive                          53rd St. #2
Orlando, FL 32801-4341                        Suite 500E                                    West Palm Beach, FL 33407-2244
                                              West Palm Beach, FL 33401-6121

Ruji Li                                       Rujing Wei                                    Ryan Black Individually and as Member of Pal
c/o Liu Baoping                               c/o Edward A. Marod                           C/O C. Brooks Ricca and Associates
Room 1201, Tower C, Dachong Business Ctr      777 S. Flagler Drive                          1615 Forum Place, Suite 200
Hi-Tech Park, Shenzhen                        Suite 500E                                    West Palm Beach, FL 33401-2315
Guangdong, CHINA                              West Palm Beach, FL 33401-6121
                                 Case 18-19441-EPK    Doc 1513            Filed 01/28/20   Page 10 of 15
SEC Headquarters                              Sanaz Salehin                                   Sara Salehin
100 F Street, NE                              c/o Edward A. Marod                             c/o Edward A. Marod
Washington, DC 20549-2001                     777 S. Flagler Drive                            777 S. Flagler Drive
                                              Suite 500E                                      Suite 500E
                                              West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Securities and Exchange Commission            Sha Shi                                         Shahriar Ebrahimian
801 Brickell Ave., Suite 1800                 c/o Edward A. Marod                             c/o Edward A. Marod
Miami, FL 33131-4901                          777 S. Flagler Drive                            777 S. Flagler Drive
                                              Suite 500E                                      Suite 500E
                                              West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121

Shaoping Huang                                Shaoqing Zeng                                   Shu Jiang
c/o Liu Baoping                               c/o Liu Baoping                                 c/o Edward A. Marod
Room 1201, Tower C, Dachong Business Ctr      Room 1201, Tower C, Dachong Business Ctr        777 S. Flagler Drive
Hi-Tech Park, Shenzhen                        Hi-Tech Park, Shenzhen                          Suite 500E
Guangdong, CHINA                              Guangdong, CHINA                                West Palm Beach, FL 33401-6121

Shuangyun Wang                                Sun Mengyang                                    TWG Enterprises Waterproofing & Painting
c/o Edward A. Marod                           Wilson Elser LLP, c/o Robert V. Cornish,        c/o Adam G. Heffner, Esq.
777 S. Flagler Drive                          700 11th Street NW, Suite 400                   1900 NW Corporate Blvd.
Suite 500E                                    Washington, DC 20001-4507                       Suite 301-West Building
West Palm Beach, FL 33401-6121                                                                Boca Raton, FL 33431-8502

TWG Enterprises Waterproofing & Paintin       Tan Jing                                        Tang Cheok Fai
1900 N.W. Corporate Boulevard                 Wilson Elser LLP, c/o Robert V. Cornish,        c/o Edward A. Marod
Suite 301 - West Building                     700 11th Street NW, Suite 400                   777 S. Flagler Drive
Boca Raton, FL 33431-8502                     Washington, DC 20001-4507                       Suite 500E
                                                                                              West Palm Beach, FL 33401-6121

Tao Xiong                                     (p)THE PLACE FOR TILE INC                       The Seventh Art LLC
c/o Edward A. Marod                           7957 NW 54TH STREET                             900 Broadway Suite 202
777 S. Flagler Drive                          DORAL FL 33166-4027                             New York, NY 10003-1241
Suite 500E
West Palm Beach, FL 33401-6121

Tonghui Luan                                  Town of Palm Beach                              Town of Palm Beach
c/o Liu Baoping                               345 South County Rd.                            Code Enforcement Board
Room 1201, Tower C, Dachong Business Ctr      Palm Beach, FL 33480-4443                       c/o Allen R. Tomlinson, Esq
Hi-Tech Park, Shenzhen                                                                        505 S. Flagler Dr. #1100
Guangdong, CHINA                                                                              West Palm Beach, FL 33401-5950

Town of Palm Beach                            U.S. Securities and Exchange Commission         US Attorney Southern District of Florida
c/o Allen R. Tomlinson, Esq                   Attn: David W. Baddley                          500 East Broward Boulevard
505 S. Flagler Dr. #1100                      950 East Paces Ferry Road, NE                   Fort Lauderdale, FL 33394-3000
West Palm Beach, FL 33401-5950                Suite 900
                                              Atlanta, GA 30326-1382

United States Attorney General’s Office       Van Linda Ironworks, Inc.                       Vivian Doris
US Department of Justice                      3787 Boutwell Road                              2901 Clint Moore Rd.
950 Pennsylvania Avenue                       Boynton Beach, FL 33435                         Suite 213
Washington, DC 20530-0001                                                                     Boca Raton, FL 33496-2041


Wallace Surveying Corporation                 Wang Jian                                       Wang Jing
5553 Village Boulevard                        Wilson Elser LLP, c/o Robert V. Cornish,        Wilson Elser LLP, c/o Robert V. Cornish,
West Palm Beach, FL 33407-7910                700 11th Street NW, Suite 400                   700 11th Street NW, Suite 400
                                              Washington, DC 20001-4507                       Washington, DC 20001-4507
                                 Case 18-19441-EPK    Doc 1513         Filed 01/28/20    Page 11 of 15
Wang Jue                                      Wenhao Zhang                                  Wilson Elser LLP, c/o Robert V. Cornish Jr.
Wilson Elser LLP, c/o Robert V. Cornish,      c/o Edward A. Marod                           700 11th St NW, Suite 400
700 11th Street NW, Suite 400                 777 S. Flagler Drive                          Washington DC 20001
Washington, DC 20001-4507                     Suite 500E                                    Telephone: (202) 626-7686
                                              West Palm Beach, FL 33401-6121                robert.cornish@wilsonelser.com 20001-4507

Xiang Chunhua                                 Xiang Shu                                     Xiao Sun
c/o Edward A. Marod                           c/o Edward A. Marod                           c/o Liu Baoping
777 S. Flagler Drive                          777 S. Flagler Drive                          Room 1201, Tower C, Dachong Business Ctr
Suite 500E                                    Suite 500E                                    Hi-Tech Park, Shenzhen
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                Guangdong, CHINA

Xiaonan Wang                                  Xiaoping Zhang                                Xpert Elevator Services, Inc
c/o Edward A. Marod                           c/o Liu Baoping                               Daniel A Hershman, Esq
777 S. Flagler Drive                          Room 1201, Tower C, Dachong Business Ctr      2240 Palm Beach Lakes Blvd
Suite 500E                                    Hi-Tech Park, Shenzhen                        Suite 101
West Palm Beach, FL 33401-6121                Guangdong, CHINA                              West Palm Beach, FL 33409-3403

Xpert Elevator Services, Inc.                 Yajun Kang                                    Yan Chen
550 Business Park Way, Bay #8                 c/o Edward A. Marod                           c/o Edward A. Marod
West Palm Beach, FL 33411-1743                777 S. Flagler Drive                          777 S. Flagler Drive
                                              Suite 500E                                    Suite 500E
                                              West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121

Yawen Li                                      Yi Zhao                                       Ying Fei
c/o Liu Baoping                               c/o Liu Baoping                               c/o Edward A. Marod
Room 1201, Tower C, Dachong Business Ctr      Room 1201, Tower C, Dachong Business Ctr      777 S. Flagler Drive
Hi-Tech Park, Shenzhen                        Hi-Tech Park, Shenzhen                        Suite 500E
Guangdong, CHINA                              Guangdong, CHINA                              West Palm Beach, FL 33401-6121

Ying Tan                                      Yingjun Yang                                  Yuanbo Wang
c/o Edward A. Marod                           c/o Liu Baoping                               c/o Edward A. Marod
777 S. Flagler Drive                          Room 1201, Tower C, Dachong Business Ctr      777 S. Flagler Drive
Suite 500E                                    Hi-Tech Park, Shenzhen                        Suite 500E
West Palm Beach, FL 33401-6121                Guangdong, CHINA                              West Palm Beach, FL 33401-6121

Yulong Tang                                   Zhang Shikun                                  Zhaohui Li (Chaohui Li)
c/o Edward A. Marod                           Wilson Elser LLP, c/o Robert V. Cornish,      c/o Edward A. Marod
777 S. Flagler Drive                          700 11th Street NW, Suite 400                 777 S. Flagler Drive
Suite 500E                                    Washington, DC 20001-4507                     Suite 500E
West Palm Beach, FL 33401-6121                                                              West Palm Beach, FL 33401-6121

Zheng Yu                                      Zhiling Gan                                   c/o Liu Baoping
c/o Liu Baoping                               c/o Edward A. Marod                           Room 1201, Tower C, Dachong Business Ctr
Room 1201, Tower C, Dachong Business Ctr      777 S. Flagler Drive                          Hi-Tech Park, Shenzhen
Hi-Tech Park, Shenzhen                        Suite 500E                                    Guangdong, CHINA
Guangdong, CHINA                              West Palm Beach, FL 33401-6121

Ali Adampeyra                                 Bei Zhu                                       Bernice C. Lee
c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.          2385 NW Executive Center Dr. #300
777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E                       Boca Raton, FL 33431-8530
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


Chengyu Gu                                    Christopher Kammerer                          Chuanhong Yi
c/o Gunster, Yoakley & Stewart, P.A.          1601 Forum Place Suite 500                    c/o Edelboim Lieberman et al
777 S Flagler Dr #500 E                       West Palm Beach, FL 33401-8103                20200 W Dixie Hwy #905
West Palm Beach, FL 33401-6121                                                              Miami, FL 33180-1926
                                 Case 18-19441-EPK    Doc 1513            Filed 01/28/20   Page 12 of 15
Chunning Ye                                   Cuilian Li                                      David Campanaro
c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.            339 Eastern St #B1016
777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E                         New Haven, CT 06513-2412
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121


David R. Miller                               Dongsheng Zhu                                   Eric S Pendergraft
David Miller and Associates, P.A.             c/o Gunster, Yoakley & Stewart, P.A.            Shraiberg, Landau & Page, P.A.
319 Clematis St., Suite 802                   777 S Flagler Dr #500 E                         2385 N.W. Executive Center Drive
West Palm Beach, FL 33401-4622                West Palm Beach, FL 33401-6121                  Suite 300
                                                                                              Boca Raton, FL 33431-8530

G Eric Brunstad                               Glenn F Straub                                  Gregg H Glickstein
90 State House Square                         c/o Zink, Zink & Zink Co LPA                    Gregg H. Glickstein, P.A.
Hartford, CT 06103-3708                       1198 Hillsboro Mile #244                        54 SW Boca Raton Blvd
                                              Hillsboro Beach, FL 33062-1512                  Boca Raton, FL 33432-4725


Halil Erseven                                 Hao Lou                                         Henrique Brandao
c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.            c/o Edelboim Lieberman et al
777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E                         20200 W Dixie Hwy #905
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                  Miami, FL 33180-1926


Hongru Pan                                    Jeffrey S. Brown                                Juewei Zhou
c/o Gunster, Yoakley & Stewart, P.A.          Cushman & Wakefield of Georgia, Inc.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                       1180 Peachtree Street, Suite 3100               777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                Atlanta, GA 30309-7529                          West Palm Beach, FL 33401-6121


Junqiang Feng                                 Kuang Yaoping                                   Lan Li
c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                       777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Larry Richey                                  Leslie Evans                                    Li Dongsheng
Cushman & Wakefield U.S., Inc.                214 Brazilian Avenue                            c/o Gunster, Yoakley & Stewart, P.A.
515 E Las Olas Blvd, #900                     Suite 200                                       777 S Flagler Dr #500 E
Fort Lauderdale, FL 33301-4203                Palm Beach, FL 33480-4676                       West Palm Beach, FL 33401-6121


Lili Zhang                                    Marcia H Langley                                Maria Titova
c/o Gunster, Yoakley & Stewart, P.A.          c/o Greenberg Traurig PA                        c/o Edelboim Lieberman et al
777 S Flagler Dr #500 E                       333 Avenue of the Americas                      20200 W Dixie Hwy #905
West Palm Beach, FL 33401-6121                Miami, FL 33131-2176                            Miami, FL 33180-1926


Maria M Yip                                   Max J Smith                                     Min Cui
Yip Associates                                Shraiberg, Landau & Page, PA                    c/o Liu Baoping
2 S Biscayne Blvd #2690                       2385 NW Executive Center Dr # 300               Room 1201, Tower C, Dachong Business Ctr
Miami, FL 33131-1815                          Boca Raton, FL 33431-8530                       Hi-Tech Park, Shenzhen
                                                                                              Guangdong, CHINA

Min Li                                        Mohammad Zargar                                 Mohammadreza Sedaghat
c/o Gunster, Yoakley & Stewart, P.A.          c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                       777 Flagler Dr #500 E                           777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121                West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121
                              Case 18-19441-EPK    Doc 1513            Filed 01/28/20   Page 13 of 15
Philip J Landau                            Qiong Deng                                      Qiongfang Zhu
2385 N.W. Executive Center Dr # 300        c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
Boca Raton, FL 33431-8530                  777 S Flagler Dr #500 E                         777 S Flagler Dr #500 #
                                           West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Ran Chen                                   Renato Fernando Botelho                         Reza Siamak Nia
c/o Gunster, Yoakley & Stewart, P.A.       c/o Zimmerman Kiser et al                       c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                    POB 3000                                        777 S Flagler Dr #500 E
West Palm Beach, Fl 33401-6121             Orlando, FL 32802-3000                          West Palm Beach, Fl 33401-6121


Robert Matthews                            Rujing Wei                                      Ryan Black
101 Casa Bendita                           c/o Gunster, Yoakley & Stewart, P.A.            1615 Forum Place
Palm Beach, FL 33480-3602                  777 S Flagler Dr E#500 E                        Suite 200
                                           West Palm Beach, FL 33401-6121                  West Palm Bch, FL 33401-2315


Sanaz Salehin                              Sara Salehin                                    Sha Shi
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #400 E                    777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6124             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Shahriar Ebrahimian                        Shu Jiang                                       Shuangyun Wang
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flager Dr #500 E                     777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Tang Cheok Fai                             Tao Xiong                                       Tingting Sun
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.            c/o Liu Baoping
777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E                         Room 1201, Tower C, Dachong Business Ctr
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  Guangdong, CHINA


Wenhao Zhang                               Xiang Chunhua                                   Xiang Shu
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.             c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Xiaonan Wang                               Yajun Kang                                      Yan Chen
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E                         777 S Flager Dr #500 E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Ying Fei                                   Ying Tan                                        Yuanbo Wang
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E                         777 S Flagler Dr E#500 E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121


Yulong Tang                                Zhaohui Li                                      Zhiling Gan
c/o Gunster, Yoakley & Stewart, P.A.       c/o Gunster, Yoakley & Stewart, P.A.            c/o Gunster, Yoakley & Stewart, P.A.
777 S Flagler Dr #500 E                    777 S Flagler Dr #500 E                         777 S Flagler Dr #500 E
West Palm Beach, FL 33401-6121             West Palm Beach, FL 33401-6121                  West Palm Beach, FL 33401-6121
                               Case 18-19441-EPK             Doc 1513           Filed 01/28/20      Page 14 of 15

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


The Place for Tile, Inc.
7957 NW 54th Street
Miami, FL 33166




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)The Galle Law Group, P.A.                         (u)West Palm Beach                                   (d)Architectural Precast & Foam, LLC
                                                                                                          c/o Derrevere Stevens Black & Cozad
                                                                                                          2005 Vista Pkwy #210
                                                                                                          West Palm Beach FL 33411-2879


(u)Equity Trust Custodian FBO 200326695 IRA          (d)McDonald Hopkins LLC                              (d)McDonald Hopkins, LLC
c/o Jonathan S. Feldman, 200 S. Andrews              Accounts Receivable                                  Accounts Receivable
                                                     600 Superior Avenue, E.                              600 Superior Avenue, E
                                                     Suite 2100                                           Suite 2100
                                                     Cleveland, OH 44114-2690                             Cleveland, OH 44114-2690

(d)Town of Palm Beach                                (d)Baoping Liu                                       (u)Cary Glickstein
345 South County Road                                Room 1201, Tower C
Palm Beach, FL 33480-4443                            Dachong Business Center
                                                     Hi-Tech Park, Shenzhen
                                                     Guangdong, CHINA

(d)Changyue Liu                                      (u)Craig T. Galle                                    (d)Daqin Weng
c/o Liu Baoping                                                                                           c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr                                                                  Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                                                                                    Hi-Tech Park, Shenzhen
Guangdong, CHINA                                                                                          Guangdong, CHINA

(d)Feng Guo                                          (d)Li Zhang                                          (d)Ling Li
c/o Liu Baoping                                      c/o Liu Baoping                                      c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr             Room 1201, Tower C, Dachong Business Ctr             Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                               Hi-Tech Park, Shenzhen                               Hi-Tech Park, Shenzhen
Guangdong, CHINA                                     Guangdong, CHINA                                     Guangdong, CHINA

(d)Liyan Feng                                        (d)Qingyun Yu                                        (d)Ruji Li
c/o Liu Baoping                                      c/o Liu Baoping                                      c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr             Room 1201, Tower C, Dachong Business Ctr             Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                               Hi-Tech Park, Shenzhen                               Hi-Tech Park, Shenzhen
Guangdong, CHINA                                     Guangdong, CHINA                                     Guangdong, CHINA

(d)Shaoping Huang                                    (d)Shaoqing Zeng                                     (d)Tonghui Luan
c/o Liu Baoping                                      c/o Liu Baoping                                      c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr             Room 1201, Tower C, Dachong Business Ctr             Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                               Hi-Tech Park, Shenzhen                               Hi-Tech Park, Shenzhen
Guangdong, CHINA                                     Guangdong, CHINA                                     Guangdong, CHINA
                              Case 18-19441-EPK    Doc 1513         Filed 01/28/20    Page 15 of 15
(d)Xiao Sun                                (d)Xiaoping Zhang                             (d)Yawen Li
c/o Liu Baoping                            c/o Liu Baoping                               c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr   Room 1201, Tower C, Dachong Business Ctr      Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                     Hi-Tech Park, Shenzhen                        Hi-Tech Park, Shenzhen
Guangdong, CHINA                           Guangdong, CHINA                              Guangdong, CHINA

(d)Yi Zhao                                 (d)Yingjun Yang                               (d)Zheng Yu
c/o Liu Baoping                            c/o Liu Baoping                               c/o Liu Baoping
Room 1201, Tower C, Dachong Business Ctr   Room 1201, Tower C, Dachong Business Ctr      Room 1201, Tower C, Dachong Business Ctr
Hi-Tech Park, Shenzhen                     Hi-Tech Park, Shenzhen                        Hi-Tech Park, Shenzhen
Guangdong, CHINA                           Guangdong, CHINA                              Guangdong, CHINA

End of Label Matrix
Mailable recipients   239
Bypassed recipients    27
Total                 266
